             Case 2:19-cr-00081-KJM Document 174 Filed 04/22/21 Page 1 of 1


     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
 4   Attorney for Defendant
     JEANNA QUESENBERRY
 5
                            IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8
     UNITED STATES OF AMERICA,                     )       No. 2:19-CR-00081 KJM
                                                   )           2:19-CR-00107 KJM
 9                                                 )
            Plaintiff,                             )
10                                                 )
     v.                                            )
11                                                 )       [PROPOSED] ORDER SEALING
     Jeanna Quesenberry                            )       SUPPLEMENT TO DEFENDANT’S
12                                                 )       MEMORANDUM OF STATUS UPDATE
                                                   )
13          Defendant.                             )
                                                   )
14                                                 )
                                                   )
15

16
            Pursuant to Local Rule 141(b), and based upon the representation contained in the
17
     Request to Seal filed by defendant Jeanna Quesenberry, IT IS HEREBY ORDERED that the
18

19   Supplement to Defendant’s Memorandum of Status Update that supports the Memorandum of

20   Status Update filed as ECF DOC Number 756 in 2:19-CR-00107 KJM and ECF DOC Number
21
     172 in 2:19-CR-00081 KJM. shall be SEALED until further order of this Court.
22

23
     Dated: April 21, 2021
24

25

26

27

28

                                                       1
